                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    DAVID S QUAIR,                                        Case No. 19-cv-08421-JD
                                                        Plaintiff,
                                   5
                                                                                              ORDER OF DISMISSAL
                                                 v.
                                   6

                                   7    GAVIN NEWSOM, et al.,
                                                        Defendants.
                                   8

                                   9

                                  10           Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. § 1983. The

                                  11   original complaint was dismissed with leave to amend and plaintiff has filed an amended

                                  12   complaint.
Northern District of California
 United States District Court




                                  13                                                DISCUSSION

                                  14           STANDARD OF REVIEW

                                  15           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  16   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  17   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  18   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  19   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  20   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  21   Cir. 1990).

                                  22           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  23   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  24   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  25   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                  26   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                  27   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                  28   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its
                                   1   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   2   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   3   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   4   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   5   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                   7   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                   8   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                   9            LEGAL CLAIMS
                                                In the original complaint, plaintiff sought to make out a variety of claims concerning the
                                  10   conditions of his incarceration. The Court noted that all of plaintiff’s claims lacked any factual
                                       allegations to support them, and so were not plausible claims. Plaintiff was provided an
                                  11   opportunity to amend to state with facts how specific defendants violated his constitutional rights.
                                                The amended complaint did not do that. Plaintiff again alleges in a conclusory fashion that
                                  12   his conviction and conditions of confinement have resulted in the disregard for his life, liberty,
Northern District of California
 United States District Court




                                       health and safety. Plaintiff provides no facts or details, and fails to identify the actions of any
                                  13   specific defendant.
                                                These barebones allegations are not enough to proceed with this case. Because plaintiff
                                  14   has already been provided leave to amend and failed to address the shortcomings spelled out by
                                       the Court, further leave to amend is not warranted. The complaint is DISMISSED with prejudice
                                  15   for failure to state a claim.
                                  16          IT IS SO ORDERED.

                                  17   Dated: March 9, 2020

                                  18
                                  19
                                                                                                    JAMES DONATO
                                  20                                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DAVID S QUAIR,
                                   4                                                          Case No. 19-cv-08421-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        GAVIN NEWSOM, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 9, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   David S Quair ID: BG0478
                                       North Kern State Prison
                                  18   Facility D
                                       P.O. Box 5005
                                  19   Delano, CA 93216-0567
                                  20

                                  21
                                       Dated: March 9, 2020
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          3
